DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed August 19, 2020. Claims 1-20 are currently pending, of which claims 1-20 are currently rejected.

Drawings
The drawings are objected to because Fig. 4 appears to be a color photograph. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “quarter arm” and it is unclear what is meant by this language. Applicant’s specification is unclear as well, as there are multiple very different interpretations that can be applied. For example, it could be a particular angle of the arm movement or it could be calculating the length of the user’s arm and detecting a quarter of that arm length. See Specification Fig. 15 and paras. [0025-27]. The claim will be interpreted as a portion of the arm that is moving as part of the gesture action. Claims 8, 9, and 14 recite similar language and are rejected for at least the same reasons therein.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. 2013/0300644) and further in view of Vinayak et al. (U.S. Patent 9,383,895 B1; hereinafter “Vinayak”).
As per claim 1, Chen teaches a computer implemented method of controlling an electronic device in an absence of a physical contact and a radio frequency communication with the electronic device, comprising:
detecting a user’s presence within a virtual detection range of a camera while the electronic device is in a standby state; transitioning the electronic device to an interactive state when the user’s presence is detected (See Chen 
maintaining the device in an interactive state when a detected gesture from the user corresponds to a predefined gesture stored in a memory that is determined by: detecting an extended finger by processing a comparison of an image of the extended finger captured by the camera against a plurality of images stored in the memory of the electronic device (See Chen paras. [0062-66]: comparing gesture data to stored data to determine control actions. This includes various finger gestures, include monitoring gestures with finger tips).
However, while Chen teaches detecting the extended finger, Chen does not explicitly teach rendering a message on a display of the electronic device as a result of the detecting of the extended finger; and transmitting the message as a result of a detection of a movement of the extended finger.
Vinayak teaches these limitations of the claim (See Vinayak cols. 36:10-23: visual feedback when user is drawing shapes).
Additionally, similar to Chen, Vinayak also discloses detecting an extended finger by processing a comparison of an image of the extended finger captured by the camera against a plurality of images stored in the memory of the electronic device (See Vinayak Fig. 49 and cols. 22:41-49 and 32:39-52: comparing gestures to database of gestures).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the camera gesture detection of Chen with the messaging 

As per claim 2, while Chen teaches the standby state, Chen does not explicitly teach displaying one or more visual cues while in the standby state, where the one or more visual cues comprise an image of the predefined gesture.
Vinayak teaches these limitations of the claim (See Vinayak Fig. 49 and cols. 22:41-49 and 32:39-52: comparing gestures to database of gestures).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen with the teachings of Vinayak for at least the same reasons as discussed above in claim 1.

As per claim 3, Chen does not explicitly teach where the one or more visual cues indicate a movement of the image along a trajectory within the virtual detection range that causes the transmitting of the message.
Vinayak teaches these limitations of the claim (See Vinayak cols. 15:13-21 and 31:50-62: tracking user’s hand movements/gestures along a particular trajectory; cols. 36:10-23: visual feedback when user is drawing shapes)


As per claim 4, while Chen teaches the predefined gesture (See Chen paras. [0062-66]), Chen does not explicitly teach where the predefined gesture stored in memory comprises a gesture-message association stored in the memory that causes the rendering of the message on the display.
Vinayak teaches these limitations of the claim (See Vinayak Fig. 49 and cols. 22:41-49 and 32:39-52: comparing gestures to database of gestures; cols. 36:10-23: visual feedback when user is drawing shapes)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen with the teachings of Vinayak for at least the same reasons as discussed above in claim 1.

As per claim 5, Chen/Vinayak further teaches detecting a movement of a recognized predefined gesture and maintaining the device in the interactive state as a result of the detecting of the movement of the recognized predefined gesture
As per claim 6, while Chen teaches a detecting of an arm-gesture (See Chen paras. [0045] and [0076]: arm gesture actions), Chen does not explicitly teach transmitting the message in response to [a detecting of an arm-gesture].
Vinayak teaches these limitations of the claim (See Vinayak Figs. 54-55 and cols. 34:60-67 to 35:1-18: user can adjust arm positioning to interact with an object; Fig. 49 and cols. 22:41-49 and 32:39-52: comparing gestures to database of gestures; cols. 36:10-23: visual feedback when user is drawing shapes)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen with the teachings of Vinayak for at least the same reasons as discussed above in claim 1.

As per claim 7, while Chen teaches an arm-gesture, Chen does not explicitly teach where the arm-gesture comprises moving a quarter arm of the user to a first position.
Vinayak teaches these limitations of the claim (See Vinayak Figs. 54-55 and cols. 34:60-67 to 35:1-18: user can adjust arm positioning to interact with an object).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen with the teachings of Vinayak for at least the same reasons as discussed above in claim 1.



As per claim 8, while Chen teaches an arm-gesture, Chen does not explicitly teach where the moving the quarter arm of the user to the first position causes transmitting a second message in response to detecting a quarter arm movement in the first position.
Vinayak teaches these limitations of the claim (See Vinayak Figs. 54-55 and cols. 34:60-67 to 35:1-18: user can adjust arm positioning to interact with an object, which essentially is a message to the device to manipulate the virtual object accordingly).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen with the teachings of Vinayak for at least the same reasons as discussed above in claim 1.

As per claim 9, while Chen teaches an arm-gesture, Chen does not explicitly teach where a moving of the quarter arm of the user to a second position causes transmitting a third message different from the second message in response to detecting the quarter arm movement in the second position.
Vinayak teaches these limitations of the claim (See Vinayak Figs. 54-55 and cols. 34:60-67 to 35:1-18: user can adjust arm positioning to interact with an object, which essentially is a message to the device to manipulate the virtual object accordingly. If the user continues to adjust the device, certain regions of the object become more visible, which is a different message to the device displaying the virtual object).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen with the teachings of Vinayak for at least the same reasons as discussed above in claim 1.
As per claim 10, the claim is directed to an electronic device that implements the same features as the method of claim 1, and is therefore rejected for at least the same reasons therein. Furthermore, Chen teaches a display; a processor in communication with the display; and a computer program stored in a non-transitory memory executed by the processor that causes actions to be carried out through instructions for performing said method of claim 1 (See Chen paras. [0083-85]).

As per claim 11, Chen does not explicitly teach where the transmitting the message occurs as a result of the extended finger moving along a predetermined trajectory.
Vinayak teaches these limitations of the claim (See Vinayak cols. 15:13-21 and 31:50-62: tracking user’s hand movements/gestures along a particular trajectory; cols. 36:10-23: visual feedback when user is drawing shapes)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen with the teachings of Vinayak for at least the same reasons as discussed above in claim 1.

As per claim 12, while Chen teaches an extended finger and comparing gesture data to stored data to determine control actions (See Chen paras. [0062-66]), Chen does not explicitly teach instructions for inhibiting tasks to be executed in response to the detection of a gesture when a recognized gesture does not correspond to an extended finger.
 (See Vinayak Fig. 4 and cols. 19:15-60, 24:23-42, and 31:50-62: tracking user’s finger inputs and reflecting their actions on particular objects; cols. 36:10-23: “[v]isual feedback directly relates to the parametric intent of the user or the meaningful gestures for correct ones and unintentional gestures for wrong ones. If users are attempting to use the wrong gestures the system can learn the pattern and provide suggestions.” In other words, if the user enters the wrong gesture, they can be notified and provided suggestions, and thus appearing not to execute the action associated with the wrong gesture)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen with the teachings of Vinayak for at least the same reasons as discussed above in claim 1.

As per claim 13, while Chen teaches comparing gesture data to stored data to determine control actions (See Chen paras. [0062-66]), Chen does not explicitly teach instructions for inhibiting tasks to be executed in response to the detection of a gesture when a recognized gesture movement does not correspond to a stored trajectory path.
Vinayak teaches these limitations of the claim (See Vinayak cols. 15:13-21 and 31:50-62: tracking user’s hand movements/gestures along a particular trajectory; cols. 36:10-23: “[v]isual feedback directly relates to the parametric intent of the user or the meaningful gestures for correct ones and unintentional gestures for wrong ones. If users are attempting to use the wrong gestures the system can learn the pattern and provide suggestions.” In other words, if the user enters the wrong gesture, they can be notified 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen with the teachings of Vinayak for at least the same reasons as discussed above in claim 1.

As per claim 14, while Chen teaches comparing gesture data to stored data to determine control actions as well as arm gesture actions (See Chen paras. [0045], [0062-66], and [0076]), Chen does not explicitly teach instructions for inhibiting tasks to be executed in response to the detection of a gesture that does not correspond to a quarter arm movement.
Vinayak teaches these limitations of the claim (See Vinayak cols. 15:13-21 and 31:50-62: tracking user’s hand movements/gestures along a particular trajectory; cols. 36:10-23: “[v]isual feedback directly relates to the parametric intent of the user or the meaningful gestures for correct ones and unintentional gestures for wrong ones. If users are attempting to use the wrong gestures the system can learn the pattern and provide suggestions.” In other words, if the user enters the wrong gesture, they can be notified and provided suggestions, and thus appearing not to execute the action associated with the wrong gesture)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen with the teachings of Vinayak for at least the same reasons as discussed above in claim 1.

As per claim 15, Chen/Vinayak further teaches where the non-transitory memory resides in a cloud storage (See Chen para. [0090]: computing device and therefore its associated storage, can operate in a server or network computer; see also Vinayak col. 7:47-51: computing devices can include mainframe or networked computer system).

As per claim 16, while Chen broadly teaches comparing gestures, Chen does not explicitly teach instructions for executing frame-to-frame comparisons to images that track the movement of the extended finger.
Vinayak teaches these limitations of the claim (See Vinayak Figs. 23-24 and col. 17:8-31: tracking frame by frame of gestures and postures).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chen with the teachings of Vinayak for at least the same reasons as discussed above in claim 1.

As per claim 17, Chen/Vinayak further teaches instructions that detect the presence of the extended finger by causing a three-dimension triangulation (See Chen paras. [0044-45]: “an extremity of a user can be detected by each of three sensors 202 having overlapping gesture zones 203 to provide a triangulated position of the extremity of the user”; see also Vinayak col. 29:60-66: triangulate position of the drawing tool).


As per claim 19, Chen/Vinayak further teaches instructions that cause the transmitting of the message in response to a detecting of an arm-gesture (See Chen 

As per claim 20, Chen/Vinayak further teaches where the arm-gesture comprises a moving of an arm of the user to a first position (See Chen paras. [0045] and [0076]: arm gesture actions; see also Vinayak Figs. 54-55 and cols. 34:60-67 to 35:1-18: user can adjust arm positioning to interact with an object).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen/Vinayak as applied above, and further in view of Ng et al. (U.S. Patent 10,620,713 B1; hereinafter “Ng”).
As per claim 18, while Chen/Vinayak teaches instructions that detect the presence of the extended finger (See Chen paras. [0062-66]), and virtual boundaries of the interaction space in general (See Vinayak col. 21:63-67), Chen/Vinayak does not explicitly teach instructions that detect the presence of the extended finger by causing a rendering of a prediction of a bounding box through four coordinates.
Ng teaches these limitations of the claim (See Ng Figs. 1A-1C and cols. 2:35-39, 6:6-57, and 7:37-50: bounding boxes can be used to estimate gesture input positions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the gesture detections of Chen/Vinayak with the bounding boxes of Ng. One would have been motivated to combine these references because .















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mattsson (U.S. 2003/0076293) discloses a gesture recognition system that can track finger marker movements.

Klefenz et al. (U.S. 2011/0234840) discloses gesture recognition and using the gestures, including finger/hand gestures, to control a device.

Bradski et al. (U.S. 2016/0026253) discloses finger/hand gestures to interact with various displayed objects.

Delamont (U.S. 2020/0368616) discloses a mixed reality gaming environment that allows the user to perform hand/finger gestures to invoke corresponding actions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Nicholas Klicos/
Primary Examiner, Art Unit 2142